DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 Claims 9 and 16 recite “being the same pair” or having “the same control signals” it is not clear what the applicant meant by the previous statement. The pair of control signal are the control signals 220-226 show in figures 2 and 6, as it is clear shown in the figures and signals 220-221 are not the same signal as  signals 222-223 because first they are generated by different circuits 209 and if an unbalance event of the capacitor voltages occurs this signal have different on and off times as shown in Figure 6 with signals 526 and 527. Therefore, is not clear how this signals are the same  or have the same control signals. For purposes of examination the limitations are going to be interpreted as being different signals as clearly shown in the Figures or being based on the same signal as shown in Figure 2 which it is shown that theses signals are based on the signals Gu and Gu inverse.
Claims 10-15 and 17-20 are also rejected to under 35 U.S.C. 112(b), for being dependent on a rejected claim under 35 U.S.C. 112(b).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-9,  13-14, 16-17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dofnas et al. US 2011/0222323.
	Regarding Claim 1, Dofnas teaches (Figures 1-8) A power converter (Fig. 1) having integrated capacitor blocked transistor (ICBT) cells (15), comprising: an upper arm (uvp1) comprising a first plurality of ICBT cells connected in series; a lower arm (uvn1) comprising a second plurality of ICBT cells connected in series and a controller (18 and 20) configured to: provide an upper control signal pair (using signals from 20, upper side Fig. 4) to individual ones of the first plurality of ICBT cells of the upper arm and a lower control signal pair to individual ones of the second plurality of ICBT cells (using signals from 20, lower side Fig. 4) of the lower arm to control an output of the power converter (See figs. 4-5); determine whether an over-voltage (fig. 6, with 42) exists  as compared to a rated ICBT capacitor voltage (uc_ref) for an ICBT cell in at least one of the upper arm or the lower arm; and apply a delay (see par. 21, 44 and 48, by adding the correction value the value of the AC reference changes and the controlled of the switches is delayed or advanced)  to both control signals of the upper control signal pair or the lower control signal pair provided to the ICBT cell having the over-voltage, to balance a voltage potential among ICBT capacitors (17) in at least one of the upper arm and the lower arm (by raising and lowering the AC reference voltage). (For Example; Par. 41-48)
	Regarding Claim 2, Dofnas teaches (Figures 1-8) wherein each ICBT cell (15) in the power converter comprises: a main transistor (16); an auxiliary transistor (16); and an ICBT capacitor (17), wherein the auxiliary transistor (16) is series-connected with the ICBT capacitor, and the series-connected auxiliary transistor and the ICBT capacitor are connected in parallel with the main transistor (Fig. 3). (For Example; Par. 41-48)	Regarding Claims 3 and 14, Dofnas teaches (Figures 1-8) wherein the control signal pair (sent to the switches 16) comprises a first gate signal (sent to switch 16) for the main transistor (16) and a second gate signal (sent to switch 16) for the auxiliary transistor. (For Example; Par. 41-48)
	Regarding Claim 7, Dofnas teaches (Figures 1-8) wherein the controller (18 and 20) is further configured to apply the delay (d) to the control signal pair (sent to power switches at the cells) at a turn-off event for the at least one ICBT cell having the over-voltage (with the action of shorting and making longer the control pulses of the switches this is accomplished). (For Example; Par. 41-48)
	Regarding Claim 8, (For Example; Par. 22-25 and 32-41) wherein the controller (58) is further configured to apply the delay (see par. 42,m 46 and 48) to the control signal pair (sent to the power switches in the cells) at a turn-on event for the at least one ICBT cell having the over-voltage (based on circuit 42 output this changes the value of 37 when interacting with 35 and changes the on and off time of the control signals sent to the power switches). (For Example; Par. 41-48)
	Regarding Claim 9, Dofnas teaches (Figures 1-8) A power converter (Fig. 1) having integrated capacitor blocked transistor (ICBT) cells (15), comprising: a phase leg comprising an arm (Upv1), the arm of the phase leg comprising a plurality of ICBT cells connected in series (fig. 2); and a controller (18 and 20) configured to: generate a control signal pair (sent to switches in 15) for individual ones of the plurality of ICBT cells in the arm (see fig. 4 from 20), the signal pair received by the individual ones of the plurality of ICBT cells being the same signal pair (the signals for the switches are generated based on these signals 30-35 and 37; these signal are the same for each cell sent from 19 to circuit 20); determine whether an over-voltage exists (with 42) in at least one ICBT cell as compared to a rated ICBT capacitor voltage (uc_ref) for an  ICBT cell in the arm; and 4apply a delay to both control signals (see par. 21, 44 and 48, by adding the correction value the value of the AC reference changes and the controlled of the switches is delayed or advanced) of the control signal pair generated for the ICBT cell (15) having the over-voltage to balance a voltage potential among ICBT capacitors in the arm (by raising and lowering the AC reference voltage). (For Example; Par. 41-48)
	Regarding Claims 13 and 20, Dofnas teaches (Figures 1-8) wherein each ICBT cell (15) in the power converter comprises: a main transistor (16); an auxiliary transistor (16); and an ICBT capacitor (17), wherein the auxiliary transistor is series-connected with the ICBT capacitor, and the series-connected auxiliary transistor and the ICBT capacitor are connected in parallel with the main transistor (See fig. 3). (For Example; Par. 41-48)
	Regarding Claim 16, Dofnas teaches (Figures 1-8) a method of control for a power converter (Fig. 1) having integrated capacitor blocked transistor (ICBT) cells (at fig. 2), the method comprising: generating a first control signal pair (sent to power switches) for a first ICBT cell (15) in the power converter and a second control signal pair  for a second ICBT cell (another 15) in the power converter, the first ICBT cell and the second ICBT cell being connected in an arm (fig. 2) of a phase leg of the power converter (See fig. 1); , the first control signal pair and the second signal pair having the same control signals (the signals for the switches are generated based on these signals 30-35 and 37; these signal are the same for each cell sent from 19 to circuit 20) ;and applying a delay (see par. 21, 44 and 48, by adding the correction value the value of the AC reference changes and the controlled of the switches is delayed or advanced) to both of controls signals the first control signal pair or the second control signal pair to balance voltages of ICBT capacitors in the arm of the phase leg (by raising and lowering the AC reference voltage). (For Example; Par. 41-48)
	Regarding Claim 17, Eckel teaches (Figures 1-8) measuring the voltages of the ICBT capacitors (with 17); determining which ICBT capacitor among the ICBT capacitors in the arm of the phase leg has a greater capacitor voltage (each circuit 20 does this function) than a rated value (uc_ref); and applying the delay (see par. 21, 44 and 48, by adding the correction value the value of the AC reference changes and the controlled of the switches is delayed or advanced) to the control signal pair (sent to the power switches) for the first ICBT cell or the second ICBT cell . (For Example; Par. 41-48)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dofnas et al. US 2011/0222323 in view of Aeloiza et al. US 9525348.
	Regarding Claims 4 and 15, Dofnas teaches (Figures 1-8) wherein the first gate signal is complementary to the second gate signal.  (For Example; Par. 41-48)
	Dofnas does not teach a dead time between at least one of: turning off the main transistor and turning on the auxiliary transistor, and turning on the main transistor and turning off the auxiliary transistor.
	Aeloiza teaches (Figures 4 and 6) a dead time (Figure 4, s2a-s2b) between at least one of: turning off the main transistor and turning on the auxiliary transistor, and turning on the main transistor and turning off the auxiliary transistor (Fig. 4). (For Example; Col. 6)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Dofnas to include a dead time between at least one of: turning off the main transistor and turning on the auxiliary transistor, and turning on the main transistor and turning off the auxiliary transistor, as taught by Aeloiza to provide shoot through protection to the system. 
	Regarding Claim 5, Dofnas teaches (Figures 1-8) the controller (18 and 20). 
	Dofnas does not teach wherein: at least one control signal pair provided to the upper arm is complementary to at least one control signal pair provided to the lower arm.
	Aeloiza teaches (Figures 4 and 6) wherein: a first control signal pair is complementary to the second control signal pair (For the example in Figure six and the operation as shown in Figure 4). (For Example; Col. 6 and Col. 7 lines 32-67)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Dofnas to include wherein: a first control signal pair is complementary to the second control signal pair, as taught by Aeloiza to provide shoot through protection to the system.
Claims 6 and 10-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Dofnas et al. US 2011/0222323 in view of Zhou et al. US 2016/0072375.
		Regarding Claims 6 and 10, Dofnas teaches (Figures 1-8) measure the voltage potential of individual ICBT capacitors (17) in at least one of the upper arm and the lower arm (with 41). (For Example; Par. 41-48)
	Dofnas does not teach wherein the controller is further configured to measure an arm current 
	Zhou teaches (Figures 1-7) wherein the controller (58) is further configured to measure an arm current (at 34, par. 21 and 23-25) and the voltage potential (Ud1 or Ud2) of individual ICBT capacitors in at least one of the upper arm and the lower arm. (For Example; Par. 22-25 and 32-41)	
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Dofnas to include wherein the controller is further configured to measure an arm current and the voltage potential of individual ICBT capacitors in at least one of the upper arm and the lower arm, as taught by Zhou, to avoid higher losses. 
	Regarding Claim 11, Dofnas teaches (Figures 1-8)  wherein the controller (58) is further configured to calculate a delay offset (correction value or offset) based on t the voltage potential of the individual ICBT capacitors in the arm (17). (For Example; Par. 41-48)
	Dofnas does not teach calculate a delay offset based on the current in the arm.
	Zhou teaches (Figures 1-7) wherein the controller (58) is further configured to calculate a delay offset (longer or shorter pulses depending on the value of the capacitors voltage) based on the current in the arm (par. 21 and 23-25). (For Example; Par. 22-25 and 32-41)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Dofnas to include calculate a delay offset based on the current in the arm, as taught by Zhou, to avoid higher losses.
	Regarding Claim 12, Dofnas teaches (Figures 1-8) wherein the controller (58) is further configured to apply the delay offset (correction value) to a control signal pair (sent to the cell switches) for at least one of the plurality of ICBT cells. (For Example; Par. 41-48)
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Indicating Allowable Subject Matter
The following is an examiner’s statement of reasons for indicating Allowable Subject Matter: 
Claim 18; prior art of record fails to disclose either by itself or in combination:  “…further comprising: sensing a current in the arm of the phase leg; and in response to the current being positive, applying the delay to the control signal pair for the first ICBT cell or the second ICBT cell having the greater capacitor voltage than a rated value in the arm at a turn-off event.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838